Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 7, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. '
Claimant worked for the employer as a medical assistant for approximately three years. She was discharged from her position following an incident in which a patient complained that she was rude and argumentative. The Unemployment Insurance Appeal Board ruled that she was disqualified from receiving unemployment insurance benefits because her employment was terminated for misconduct. Claimant now appeals.
*621We affirm. An employee’s unprofessional and discourteous conduct, which is detrimental to the interest of an employer, has been held to constitute disqualifying misconduct (see Matter of Cameron [Commissioner of Labor], 15 AD3d 722 [2005]; Matter of Knight [Commissioner of Labor], 300 AD2d 727, 727 [2002]). Here, the record establishes that claimant had received prior warnings about her inappropriate conduct toward patients. During the incident in question, she loudly questioned a patient about personal information and chastised him for eating a light breakfast even though it was authorized by a physician. The patient and his wife, as well as a patient who shared the room, reported that claimant was rude and exhibited a poor attitude. Under these circumstances, substantial evidence supports the Board’s finding that claimant engaged in disqualifying misconduct (see Matter of Cooper [New York Apple Tours—Commissioner of Labor], 276 AD2d 1007 [2000]). Claimant’s assertion that she was fired in retaliation for filing a complaint with the State Division of Human Rights presented a credibility issue for the Board to resolve (see Matter of Spencer [Commissioner of Labor], 22 AD3d 1010, 1010-1011 [2005], lv denied 7 NY3d 701 [2006]).
Cardona, EJ., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.